Citation Nr: 1508698	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine, with radiculopathy.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, with radiculopathy, currently rated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2014 the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's May 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At his May 2014 Board hearing, the Veteran asserted that during service he had undergone a cervical spine CT scan while stationed at Ft. Belvoir near the time of his separation from service.  While a report of a lumbar spine CT scan is of record, a CT scan of the cervical spine is not.  Based on the Veteran's May 2014 Board hearing testimony, an attempt to obtain the cervical spine CT scan should be made.

As for the issue entitlement to an increased rating for degenerative disc disease of the lumbar spine, the Veteran asserts that his lumbar spine disability has worsened since his last VA examination in June 2011.  Based on the Veteran's assertions, an additional VA examination is appropriate.

As the remanded issues could impact the Veteran's TDIU claim, appellate consideration of the issue of entitlement to a TDIU is deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the custodian of the clinical and treatment records associated with the Veteran's cervical spine CT scan undergone at a U.S. Army medical facility at Ft. Belvoir, Virginia from January 1991 to June 1991, and secure such records and associate them with the claims files.

The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since June 20, 2011, and associate them with the record.

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

If, and only if, a CT scan of the cervical spine taken during service is associated with the record, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any cervical spine disability that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service, or (c) is proximately due to or the result of the service-connected lumbar spine disability, or (d) is aggravated (made permanently worse) by the service-connected lumbar spine disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




